Ca©a§e]BMBSSBKBL.QLFDOD@MnE]JP lllFi|U]`|| éd/DI|/U.B' 133 EIQQQ@OI Bf 1

IN THE UNITED S'I`ATES DISTR]CT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

*

THE STEAMSHIP TRADE ASSOCIATION
OF BALTIMORE, INC.

Plaintiff, * Civil Action No. 18-03338-GLR
v. *

INTERNATIONAL LONGSHOREMEN’S *
ASSOCIATION, AFL-CIO, LOCAL 333

*

Defendant.

* =s =e¢ a< * =¢= * a 1= =l= =i= * as

JO[NT STATUS REPORT

Plaintit`f, the Steamship Trade Association of Baltimore, lnc. (“STA"), by and through its
attomey, Michael J. Collins and the Law Oftices of Micbael J. Collins PC, and Defendant,
Intemational Longshoremen’s Association, AFL-CIO, Local 333 (“ILA Local 333”), by and
through its attorneys James R. Rosenberg, Brian G. Esders and the law firm of Abato,
Rubenstein and Abato, P.A., in accordance with the Court’s order of October 31, 2018, hereby
jointly submit this status report and respond to the Court‘s questions as follows:

l. Whether the parties would like to participate in mediation.
The parties would not like to participate in mediation

2. Whether the parties object to having the case transferred to a U.S. Magistrate
Judge for all further proceedings

The parties do not wish for the case to be transferred to a U.S. Magistrate Judge for all further
proceedings

3. The status of the case.

The parties have scheduled an arbitration to resolve the current disputes, pursuant to the

Collective Bargaining Agreernent, to be heard to Arbitrator Andrew Strongin on November 20,

2018. Further, at this time, the Complaint has not been formally served on the Defendant, nor

has a Waiver of Service, pursuant to Rule 4 of the Federal Rules of Civil Procedure, been

requested As such, it is the position ofthe parties that there is no due date at this time for the
Defendant to tile a responsive pleading or otherwise Answer the Complaint.

M> aovao'razs_[__ am or

f../

GEORGE L. RUSS‘ELL lll. U.S.D.!.

 
  

 

